Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 1 of 17 PageID #: 190




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                            CIVIL ACTION NO. 1:19-CV-00004-GNS


 JACOB MORRISON; and
 RENEE POLSTON                                                                       PLAINTIFFS


  v.


 CHRIS TRULOCK, et al.                                                             DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion for Summary Judgment (DN 19).

 This matter is now ripe for adjudication. For the reasons that follow, Defendants’ motion is

 GRANTED IN PART and DENIED IN PART.

                                     I.     BACKGROUND

        A.      Statement of Facts

        This matter arises from a series of encounters between Plaintiffs Jacob Morrison

 (“Morrison”) and Renee Polston (“Polston”) (collectively, the “Plaintiffs”) and law enforcement

 officials in Horse Cave, Kentucky, in early 2018. (Notice Removal Ex. 1, ¶¶ 14-48, DN 1-1

 [hereinafter Compl.]). Plaintiffs allege that on January 8, 2018, Defendants Chris Trulock

 (“Officer Trulock”), Larry Dale Martin II (“Officer Martin”), and Sean Henry (“Chief Officer

 Henry”), all police officers with the Horse Cave Police Department (collectively, the “Officers”),

 entered a residence located at the Greenwood Apartments. (Compl. ¶ 14). Following a testy

 exchange between Morrison and the Officers in which Morrison was threatened with arrest, he

 cursed at the Officers. (Compl. ¶¶ 15-20). The Officers then arrested Morrison and charged him

 with disorderly conduct, menacing, and terroristic threatening, for which he was prosecuted in Hart

                                                 1
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 2 of 17 PageID #: 191




 District Court in a case styled Commonwealth v. Morrison, Hart District Court, Criminal Action

 No. 18-F-00011. (Compl. ¶¶ 22-25).

        Just over a month later on February 17, 2018, Morrison and Polston were walking in Horse

 Cave when Officer Trulock and an unidentified officer drove past in a police vehicle. (Compl. ¶¶

 26-27). Morrison called out to the officers as “crooked cops,”1 which Officer Trulock appears to

 have heard because he stopped his vehicle and detained Plaintiffs on the side of the road for

 approximately one hour in order to administer a field sobriety test. (Compl. ¶¶ 28-35). Polston

 alleges that Officer Trulock “groped her and touched her in an offensive and sexual manner

 without her consent,” before ultimately letting her go. (Compl. ¶ 36-37). Morrison, on the other

 hand, was arrested and charged with public intoxication, disorderly conduct, menacing, and

 contempt of court in a case styled Commonwealth v. Morrison, Hart District Court, Criminal

 Action No. 18-M-00050. (Compl. ¶ 37).

        The public intoxication, disorderly conduct, and menacing charges were dismissed on the

 motion of the prosecutor just two days later on February 19, 2018. (Pls.’ Resp. Defs.’ Mot. Summ.

 J. Ex. A, at 1, DN 20-2). The first set of charges arising out of Criminal Action No. 18-F-00011

 were dismissed in full on September 17, 2018, in exchange for Morrison “admitting probable cause

 for the charge(s) of all counts.” (Defs.’ Mot. Summ. J. Ex. A, at 1, DN 19-2). Similarly, the

 remaining charge for contempt of court, in Criminal Action No. 18-M-00050, was dismissed on

 September 17, 2018, again in exchange for Morrison “admitting probable cause for the charge(s)

 of Count 1”—i.e., the contempt count. (Defs.’ Mot. Summ. J. Ex. B, at 1, DN 19-3). Morrison

 did not stipulate to probable cause on the other charges from February 17, which had already been



 1
   It is unclear whether this insult was intended to be heard by the passing officers. Plaintiffs allege
 that Morrison merely said crooked cops, while the Officers contend that he yelled at them. (Compl.
 ¶ 28; Defs.’ Reply Mot. Summ. J. 2, DN 24).
                                                   2
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 3 of 17 PageID #: 192




 dismissed. Both stipulation-dismissal agreements state that dismissal was “due to pending federal

 investigation and 5th Amendment privilege by arresting officer in related case.” (Defs.’ Mot.

 Summ. J. Ex. A, at 1; Defs.’ Mot. Summ. J. Ex. B, at 1).

        B.      Procedural History

        On December 28, 2018, Plaintiffs initiated this 42 U.S.C. § 1983 lawsuit in Hart Circuit

 Court against Chris Trulock, Larry Dale Martin II, former Police Chief Sean Henry, Horse Cave

 Police Department, Mayor Randall Curry, and the City of Horse Cave Kentucky (collectively, the

 “Defendants”).2 (Compl. 1). Plaintiffs alleged numerous violations of their rights under the U.S.

 Constitution and state law: (1) unlawful search, seizure, detention, and confinement; (2) violation

 of the right to free speech; (3) excessive force; (4) assault; (5) battery; (6) abuse of process; (7)

 malicious prosecution;3 (8) false arrest/imprisonment; and (9) negligence. (Compl. ¶¶ 49-125).

 On January 17, 2019, the Defendants collectively removed the case to this Court on the basis of

 federal question jurisdiction. (Notice Removal 1, DN 1). On December 17, 2019, Police Chief

 Sean Henry and Officer Chris Trulock (collectively, the “Movants”) moved for summary judgment

 on a variety of grounds. (Defs.’ Mot. Summ. J., DN 19). Plaintiffs responded, and Movants

 replied. (Pls.’ Resp. Defs.’ Mot. Summ. J., DN 20; Defs.’ Reply Mot. Summ. J., DN 24).4




 2
   All individual Defendants were sued in both their individual and official capacities. (Compl. 1).
 3
   Plaintiffs pleaded malicious prosecution claims as two separate counts, one as a Section 1983
 claim and the other presumably as under state law. (Compl. ¶¶ 95-109).
 4
   Plaintiffs’ response argues at length that Defendants are not entitled to qualified immunity under
 state or federal law. (Pls.’ Resp. Defs.’ Mot. Summ. J. 17-19). This argument is inapposite,
 however, because the motion for summary judgment does not address Movants’ qualified
 immunity.
                                                  3
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 4 of 17 PageID #: 193




                                        II.   JURISDICTION

        The Court has subject matter jurisdiction over this action via federal question under 42

 U.S.C. § 1983 and supplemental jurisdiction over the state law claims. See 28 U.S.C. §§ 1331,

 1367(a).

                                 III.     STANDARD OF REVIEW

        Summary judgment is appropriate if “the movant shows that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). Judgment as a matter of law is appropriate when the evidence is “so one-sided that one

 party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

 The moving party bears the initial burden of stating the basis for the motion and identifying

 evidence in the record that demonstrates an absence of a genuine dispute of material fact. See

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party satisfies its burden, the

 non-moving party must then produce specific evidence proving the existence of a genuine dispute

 of fact for trial. Anderson, 477 U.S. at 248.

        While the Court must view the evidence in the light most favorable to the non-moving

 party, the non-moving party must do more than merely show the existence of some “metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

 that a genuine factual dispute exists by “citing to particular parts of the materials in the record” or

 by “showing that the materials cited do not establish the absence . . . of a genuine dispute . . . .”

 Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-




                                                   4
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 5 of 17 PageID #: 194




 movant’s] position will be insufficient” to overcome summary judgment. Anderson, 477 U.S. at

 252.

                                       IV.     DISCUSSION

        Movants contend that they are entitled to summary judgment on the following claims: (1)

 unlawful search, seizure, detention, and confinement, (2) malicious prosecution, (3) violation of

 the First Amendment, (4) false arrest, (5) violation of the Fifth Amendment, (6) violation of the

 Fourteenth Amendment (7) violation of the Eighth Amendment, and (8) the official capacity

 claims. (Defs.’ Mem. Supp. Mot. Summ. J. 1, DN 19-1).5 The Court will consider each of these

 arguments in turn.

        A.      Unlawful Search, Seizure, Detention, and Confinement; Malicious
                Prosecution; First Amendment Right to Free Speech; and False Arrest

                1.      Plaintiff Morrison’s Claims

        Movants contend that Morrison’s claims premised on an unlawful search, seizure,

 detention, and confinement; malicious prosecution; violation of the right to free speech; and false

 arrest fail as a matter of law because Morrison stipulated that the Officers had probable cause to

 arrest him on the dates in question in exchange for dismissal of the criminal charges. (Defs.’ Mem.

 Supp. Mot. Summ. J. 1, 3-4). Plaintiffs respond, first, that the probable cause stipulations are void




 5
   Defendants also argue that Section 1983 is not a source of substantive rights such that Plaintiffs
 have failed to state a claim for relief. (Defs.’ Mem. Supp. Mot. Summ. J. 5). This proposition on
 its face is, of course, correct. See Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617
 (1979) (“[I]t remains true that one cannot go into court and claim a ‘violation of § 1983’—for §
 1983 by itself does not protect anyone against anything.”). Yet, that proposition has no bearing
 on the case at hand because Plaintiffs do not merely allege violations of Section 1983; rather, they
 have alleged numerous violations of specific constitutional rights operationalized via Section
 1983.
                                                  5
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 6 of 17 PageID #: 195




 as a matter of public policy and, second, that there cannot be probable cause to arrest someone for

 contempt because it is not a criminal offense.6 (Pls.’ Resp. Defs.’ Mot. Summ. J. 1, 5).

         The validity of the probable cause stipulation in the stipulation-dismissal agreements is the

 central question in this motion for summary judgment. If the Officers had probable cause to arrest

 Morrison on the two occasions in question, then several of his claims fail as a matter of law. To

 state a federal malicious prosecution claim, “a plaintiff must show, at a minimum, ‘that there was

 no probable cause to justify [his] arrest and prosecution.’” Thacker v. City of Columbus, 328 F.3d

 244, 259 (6th Cir. 2003) (alterations in original) (quoting Darrah v. City of Oak Park, 255 F.3d

 301, 312 (6th Cir. 2001)). Similarly, an essential element of a malicious prosecution claim under

 Kentucky common law is that the “defendant acted without probable cause . . . .” Martin v.

 O’Daniel, 507 S.W.3d 1, 11 (Ky. 2016), as corrected (Sept. 22, 2016). Regarding the First

 Amendment retaliation claim, a plaintiff must plead and prove that the officer defendant acted in

 retaliation without probable cause. Barnes v. Wright, 449 F.3d 709, 717-20 (6th Cir. 2006)

 (discussing Hartman v. Moore, 547 U.S. 250 (2006)). Furthermore, to state a claim for false arrest

 under the Fourth Amendment, a plaintiff must show at the very least that it was “unsupported by

 probable cause.” Wesley v. Campbell, 779 F.3d 421, 429 (6th Cir. 2015) (citing Thacker, 328 F.3d



 6
   In Devenpeck v. Alford, 542 U.S. 146 (2004), the Supreme Court eliminated the requirement
 “that the offense establishing probable cause [] be ‘closely related’ to, and based on the same
 conduct as, the offense identified by the arresting officer at the time of arrest . . . .” Id. at 153-54.

         Instead, an arrest is proper as long as the facts known to the officer at the time of
         arrest establish probable cause to believe that the individual was committing an
         offense. It is irrelevant whether the officer had probable cause to arrest for the
         specific offense that he identifies as the basis for the arrest at the time of the
         incident.

 Warren v. Lexington-Fayette Urban Cty. Gov't Police Dep’t, No. 5:16-140-DCR, 2017 WL
 2888716, at *4 (E.D. Ky. July 6, 2017) (internal citation omitted) (citing Devenpeck, 543 U.S. at
 153-54).
                                                    6
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 7 of 17 PageID #: 196




 at 255). Similarly, a claim for false arrest or imprisonment under Kentucky law requires a showing

 that the arrest was made without probable cause. Hartman v. Thompson, No. 3:16-CV-00114-

 GNS-DW, 2018 WL 793440, at *12 (W.D. Ky. Feb. 7, 2018), aff’d, 931 F.3d 471 (6th Cir. 2019)

 (quoting Dunn v. Felty, 226 S.W.3d 68, 71 (Ky. 2007)). Related to false arrest and imprisonment,

 “detention without probable cause is an actionable Fourth Amendment injury under § 1983.”

 Gregory v. City of Louisville, 444 F.3d 725, 749 (6th Cir. 2006) (citations omitted). Clearly then,

 the fate of these claims rests on the validity of the stipulation-dismissal agreements signed by

 Morrison.7

        The parties appear to agree that the stipulation-dismissal agreements should be analyzed

 under the Rumery-Coughlen framework.8 (Pls.’ Resp. Defs.’ Mot. Summ. J. 8-11; Defs.’ Reply

 Mot. Summ. J. 6-10). In Town of Newton v. Rumery, 480 U.S. 386 (1987), the Supreme Court

 considered whether release-dismissal agreements—in which the criminal defendant waived rights

 to all subsequent related civil claims—were per se invalid as a matter of public policy. Id. at 392.




 7
   In Plaintiffs’ response, they concede that “all of Jacob Morrison’s claims arise from his arrests
 on January 8, 2018, and February 17, 2018, and that the issue of probable cause for those arrests
 is dispositive of each of his claims.” (Pls.’ Resp. Defs.’ Mot. Summ. J. 4). It does not appear,
 however, that the probable cause issue would be dispositive of many his other claims, namely for
 excessive force, assault, battery, and negligence. Movants do not argue that they are entitled to
 summary judgment on those claims, so they will not be dismissed.
 8
    It is unclear whether the Rumery-Coughlen framework, which applies to release-dismissal
 agreements, even applies to the more limited stipulation-dismissal agreements at issue here. The
 Sixth Circuit has declined to answer this question. See Grise v. Allen, 714 F. App’x 489, 497 n.5
 (6th Cir. 2017) (“Still another issue left off the table—and thus one we do not consider today—is
 whether the Sixth Circuit’s rule in Coughlen v. Coots, 5 F.3d 970 (6th Cir. 1993), applies in this
 context [i.e., to stipulation-dismissal agreements].”); compare Jenkins v. Louisville-Jefferson Cty.
 Metro Gov’t, No. 3:17-CV-151-DJH, 2018 WL 345119, at *5 (W.D. Ky. Jan. 9, 2018) (declining
 to extend the Rumery-Coughlen framework to stipulations of probable cause), with Phat’s Bar &
 Grill, LLC v. Louisville Jefferson Cty. Metro Gov’t, No. 3:10-CV-00491-JGH, 2013 WL 275542,
 at *4 (W.D. Ky. Jan. 24, 2013) (equating probable cause stipulations and release-dismissal
 agreements for Rumery-Coughlen purposes). The parties have not raised this issue and Movants
 have not objected to being subjected to the Rumery-Coughlen framework.
                                                  7
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 8 of 17 PageID #: 197




 The Supreme Court decided against the creation of a hard-and-fast rule, ultimately concluding on

 the facts that the agreement in question was enforceable. Id. at 398. The Supreme Court thereby

 delegated the duty of determining the validity of such agreements to the district courts using a

 “case-by-case approach [to] appropriately balance[] the important interests on both sides of the

 question of the enforceability of these agreements . . . .” Id. at 399 (O’Connor, J., concurring in

 part and in the judgment).

        Interpreting Rumery, the Sixth Circuit has held that a district court must make three

 determinations before enforcing a release-dismissal agreement: “(1) the agreement was voluntary;

 (2) there was no evidence of prosecutorial misconduct; and (3) enforcement of the agreement will

 not adversely affect relevant public interests.” Coughlen v. Coots, 5 F.3d 970, 974 (6th Cir. 1993).

 “The burden of proving each of these points falls upon the party in the § 1983 action who seeks to

 invoke the agreement as a defense.” Id.

        Morrison concedes that he voluntarily entered into the relevant stipulation-dismissal

 agreements, thereby satisfying the first element.       (Pls.’ Resp. Defs.’ Mot. Summ. J. 9).

 Voluntariness alone, however, in insufficient to justify enforcement of a release-dismissal

 agreement. See Cady v. Cty. of Arenac, No. 07-11369, 2008 WL 1766676, at *6 (E.D. Mich. Apr.

 15, 2008), aff’d, 574 F.3d 334 (6th Cir. 2009) (“His voluntary conduct, however, does not dispose

 of whether the deferred prosecution agreement was enforceable under Rumery.”).

        The second element—the absence of prosecutorial misconduct—is somewhat

 impracticable to apply because it, in essence, asks Movants to prove the absence of something.

 The Sixth Circuit has provided some helpful guidance: “[S]hould a court conclude that a

 prosecutor secured a release-dismissal bargain in the face of substantial evidence of police

 misconduct, the court could take this as evidence of prosecutorial misconduct . . . .” Coughlen, 5



                                                  8
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 9 of 17 PageID #: 198




 F.3d at 974. On this point, the present stipulation-dismissal agreements noted that the charges

 were dismissed because of a “pending federal investigation and 5th Amendment privilege by [the]

 arresting officer,” presumably Officer Trulock. (Defs.’ Mot. Summ. J. Ex. A, at 1; Defs.’ Mot.

 Summ. J. Ex. B, at 1). Movants recognize the existence of a federal investigation but contend that

 “[a]llegations of wrongdoing are not evidence of wrongdoing . . . .” (Defs.’ Reply Mot. Summ. J.

 7). Movants are correct, of course, that an investigation is not on alone an indication of guilt.

 Regardless, without more information about the nature of the federal investigation and in the

 absence of testimony from the prosecutor about his or her knowledge of said investigation, it

 cannot be determined whether the prosecutor was aware of “substantial evidence of police

 misconduct.” This fact weighs against Movants who have the burden both to show both that they

 are entitled to summary judgment and that the stipulation-dismissal agreements are valid.

        Turning then to the third element—whether enforcement is adverse to the public interest—

 “Rumery suggested that this standard can be satisfied if the prosecutor demonstrates that obtaining

 the release was motivated by an independent, legitimate criminal justice objective.” Coughlen, 5

 F.3d at 975. This standard is not particularly burdensome:

        Examples of . . . legitimate criminal justice objectives that come to mind are
        situations where the cost of prosecution would outweigh the benefit accruing to the
        public from a conviction; where the strength of evidence of criminal conduct is
        doubtful even though charges were filed in good faith; where witnesses or evidence
        are no longer available; where evidence is subsequently discovered that points to
        the criminal case defendant’s innocence; or where criminal charges are not the
        product of prosecutorial misconduct and both sides benefit substantially from a
        balanced settlement in the sense that both avoid exposure to potential liabilities and
        expenses.

 Id.

        While Movants have cited to this language, they have failed to proffer any legitimate

 criminal justice objective. That omission is most likely due to the fact that the motivation or



                                                  9
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 10 of 17 PageID #: 199




  objective of the Hart County Attorney is unclear, and Movants are right not to speculate in the

  absence of evidence. On that point, Movants candidly acknowledge that “Defendants cannot know

  the exact intent of the Hart County Attorney in adding this language to the release-dismissal

  agreements and neither can the Plaintiffs.” (Defs.’ Reply Mot. Summ. J. 7). First, Movants cannot

  ignore that it is their burden to establish that the stipulation-dismissal agreements should be

  enforced. Second, Defendants can ascertain the intent of the prosecutor through deposition.9

  Without some evidence of the prosecutor’s legitimate criminal justice objective, Movants are not

  entitled to summary judgment based upon the agreements. See Campbell v. Rodriguez, No. 13-

  CV-14953, 2015 WL 3604858, at *5 (E.D. Mich. June 8, 2015) (“Defendants have not presented

  any evidence—such as an affidavit or testimony from the assigned prosecutor—as to what factors

  the prosecutor was considering when he negotiated the plea deal that included the Release. There

  simply is no evidence in this record that in this particular case, enforcement of the Release would

  not adversely affect the public interest or that obtaining the Release was motivated by a legitimate

  criminal justice objective.”). As the record stands, Movants have not met their burden establishing

  the absence of prosecutorial misconduct and the balance of public interests.

         Next, Plaintiffs contend that even if the Court were to enforce the stipulation-dismissal

  agreements, the agreement in relation to Morrison’s February arrest would have no effect. (Pls.’

  Resp. Defs.’ Mot. Summ. J. 5-7). As noted, Morrison’s February charges for public intoxication,




  9
    Testimony from the prosecutor could also shed further light on whether he or she was aware of
  “substantial evidence” of police misconduct, thereby elucidating the second Coughlen element. It
  could similarly provide further information about the frequency of Hart County’s use of these
  stipulation-dismissal agreements, which is another relevant but currently unclear fact. See Hilfirty
  v. Shipman, 91 F.3d 573, 584 (3d Cir. 1996) (noting that Rumery “prevents prosecutors from
  adopting a blanket policy of routinely obtaining in-court waivers or release-dismissal agreements
  every time they agree to dismiss the charges against one defendant in the course of agreeing to a
  compromise with a co-defendant . . . .”).
                                                  10
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 11 of 17 PageID #: 200




  disorderly conduct, and menacing were dismissed on the motion of the prosecutor without any

  agreement or stipulation. The final charge, contempt of court, was dismissed pursuant to the

  second stipulation-dismissal agreement. Plaintiffs argue, however, that Morrison was unable to

  stipulate to probable cause for such an arrest (even though he did) because contempt “is a judicial

  determination that can result in civil and criminal punishments, but it is not a crime enforceable

  by the police and it does not exist prior to the judicial determination of a violation.” (Pls.’ Resp.

  Defs.’ Mot. Summ. J. 6). Rather than reply to this argument directly, Movants counter that there

  was still probable cause to arrest Morrison. (Defs.’ Reply Mot. Summ. J. 3). Movants then

  proceed to elaborate on the facts surrounding Morrison’s arrest. (Defs.’ Reply Mot. Summ. J. 4).

  Whether the specific facts at issue gave rise to probable cause was not raised by Movants in their

  motion for summary judgment, however, and they cannot raise this argument for the first time in

  their reply and thereby deprive Plaintiffs of a chance to respond. See Malin v. JPMorgan, 860 F.

  Supp. 2d 574, 577 (E.D. Tenn. 2012) (“It is well-settled that a movant cannot raise new issues for

  the first time in a reply brief because consideration of such issues ‘deprives the non-moving party

  of its opportunity to address the new arguments.’” (citation omitted)). As such, the Court will not

  at this time determine if there was probable cause for the arrest independent of the stipulation-

  dismissal agreements.

         In sum, Movants have not demonstrated that the stipulation-dismissal agreements signed

  by Morrison should be enforced by this Court. As this was the only basis relied on by Movants to

  dismiss Morrison’s claims for malicious prosecution, First Amendment retaliation, false

  arrest/imprisonment, detention without probable cause, and abuse of process, summary judgment

  on these claims is not warranted.




                                                   11
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 12 of 17 PageID #: 201




                 2.      Plaintiff Polston’s Claims

         Movants maintain that Polston’s First Amendment claim fails because she has not alleged

  that she engaged in protected speech or conduct upon which to base her retaliation claim. (Defs.’

  Mem. Supp. Mot. Summ. J. 10). Plaintiffs concede that Polston “did not engage in protected

  speech” and argue instead that she “nevertheless states a valid First Amendment claim for

  associational retaliation.” (Pls.’ Resp. Defs.’ Mot. Summ. J. 16-17). It is certainly true that the

  First Amendment protects a “right to associate with others in pursuit of a wide variety of political,

  social, economic, educational, religious, and cultural ends.” Roberts v. U.S. Jaycees, 468 U.S.

  609, 622 (1984) (citations omitted). Plaintiffs’ problem, however, is that they never pleaded that

  Polston was targeted in retaliation for her association with Morrison. Plaintiffs’ response provides

  for the first time that Polston was assaulted because of her “intimate relationship” with Morrison,

  but neither this allegation nor an explanation of the nature of Plaintiffs’ relationship with one

  another was provided in the pleadings. Polston cannot now reframe her First Amendment

  retaliation claim as an associational claim when the Complaint fails to do so. See Tucker v. Union

  of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 789 (6th Cir. 2005) (affirming a district

  court’s grant of summary judgment on the grounds that plaintiff “had advanced new claims ‘that

  were never plead,’ and that there was ‘nothing in [her] Complaint to put Defendants on notice’ of

  her . . . claim.”). Therefore, Movants are entitled to summary judgment on Polston’s First

  Amendment claim.

         Movants next contend that Polston’s Section 1983 and state law malicious prosecution

  claims fail, simply, because she was never prosecuted for anything. (Defs.’ Mem. Supp. Mot.

  Summ. J. 11-12). Movants similarly argue that Polston’s abuse of process claim must fail because

  she has not pleaded that she was ever charged with a crime or otherwise engaged in any “process”



                                                   12
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 13 of 17 PageID #: 202




  during which she could have been “abused.”10 (Defs.’ Mem. Supp. Mot. Summ. J. 13). Plaintiffs

  did not respond to either of these arguments, so Movants motion for summary judgment on these

  claims is granted. See Sykes v. Dudas, 573 F. Supp. 2d 191, 202 (D.D.C. 2008) (“[W]hen a party

  responds to some but not all arguments raised on a Motion for Summary Judgment, a court may

  fairly view the unacknowledged arguments as conceded.” (citation omitted)).

         Movants motion for summary judgment does not, however, address Polston’s claims for

  assault and battery under state law. Movants candidly acknowledge that Polston’s and Officer

  Trulock’s differing accounts of the encounter on February 17, 2018, create genuine issues of

  material facts on those claims. (Defs.’ Reply Mot. Summ. J. 12). Those claims survive.11

         B.      Fifth Amendment

         Movants next argue that any of Plaintiffs’ claims premised on violations of the Due Process

  Clause of the Fifth Amendment cannot stand because the Fifth Amendment only applies to actions

  of the federal government, and neither Movant is a federal official. (Defs.’ Mem. Supp. Mot.

  Summ. J. 6). As the Sixth Circuit hade made clear, “[t]he Fourteenth Amendment’s Due Process

  Clause restricts the activities of the states and their instrumentalities; whereas the Fifth

  Amendment’s Due Process Clause circumscribes only the actions of the federal government.”

  Scott v. Clay Cty., 205 F.3d 867, 873 n.8 (6th Cir. 2000) (emphasis added) (citations omitted). As

  such, Plaintiffs do not dispute that they cannot assert a claim under the Fifth Amendment. (Pls.’




  10
     The Kentucky Supreme Court has clarified that an action for abuse of process “has two essential
  elements: 1) an ulterior purpose, and 2) a willful act in the use of the process not proper in the
  regular conduct of the proceeding.” Sprint Commc’ns Co., L.P. v. Leggett, 307 S.W.3d 109, 114
  (Ky. 2010) (citation omitted).
  11
     Similarly, Movants have not addressed Polston’s claims for unlawful search, seizure, detention,
  and confinement; excessive force; false arrest/imprisonment; and negligence.
                                                 13
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 14 of 17 PageID #: 203




  Resp. Defs.’ Mot. Summ. J. 19). Insofar as any of Plaintiffs’ claims are premised on the Fifth

  Amendment, they are hereby dismissed.

         C.      Fourteenth Amendment

         Movants also contend that Plaintiffs’ Section 1983 claims for violations of the Fourteenth

  Amendment fail as a matter of law because they are “subsumed by the claims couched under more

  specific provisions of the Constitution.” (Defs.’ Mem. Supp. Mot. Summ. J. 7). This argument

  appears to target Plaintiffs’ Section 1983 claims for excessive force and for unlawful search,

  seizure, detention, and confinement. (Compl. ¶¶ 66-79). “Where a particular Amendment

  provides an explicit textual source of constitutional protection against a particular sort of

  government behavior, that Amendment, not the more generalized notion of substantive due

  process’ must be the guide for analyzing these claims.” Albright v. Oliver, 510 U.S. 266, 273

  (1994) (internal citations omitted) (internal quotation marks omitted) (quoting Graham v. Connor,

  490 U.S. 386, 395 (1989)).

         First, regarding excessive force, the Sixth Circuit has provided the following helpful

  guidance:

         The Fourth Amendment’s prohibition against unreasonable seizures of the person
         applies to excessive-force claims that “arise[ ] in the context of an arrest or
         investigatory stop of a free citizen,” while the Eighth Amendment’s ban on cruel
         and unusual punishment applies to excessive-force claims brought by convicted
         criminals serving their sentences. When neither the Fourth nor the Eighth
         Amendment serves to protect citizens, courts have applied the Fourteenth
         Amendment.

  Aldini v. Johnson, 609 F.3d 858, 864 (6th Cir. 2010) (internal citations omitted) (citation omitted).

  Plaintiffs’ excessive force claims all appear to arise out of the two stops and arrests that took place

  in January and February 2018, respectively. Morrison was arrested on both occasions and Polston

  was merely stopped and temporarily detained on the second occasion. Morrison has not pleaded



                                                    14
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 15 of 17 PageID #: 204




  that any excessive force was used against him after his arrest. Because Plaintiffs’ excessive force

  claims arise in the context of the investigatory stops and arrests, the Fourth Amendment governs

  rather than the Fourteenth Amendment.

         Next, regarding Plaintiffs’ Section 1983 claims for unlawful search, seizure, detention, and

  confinement, any such claims must be premised on the Fourth Amendment, not the Fourteenth

  Amendment. See Radvansky v. City of Olmsted Falls, 395 F.3d 291, 313 (6th Cir. 2005)

  (“[R]eliance on the Due Process Clause is misplaced, however, because it is the Fourth

  Amendment which establishes procedural protections in this part of the criminal justice area [i.e.,

  unlawful search and arrest].”).

         As such, insofar as Plaintiffs’ excessive force and unlawful search, seizure, detention, and

  confinement claims are premised on the Fourteenth Amendment, Movants are entitled to summary

  judgment on those grounds. These Section 1983 claims are still maintained on Fourth Amendment

  grounds and are thereby not dismissed in their entirety.

         D.      Eighth Amendment

         Movants maintain that Plaintiffs’ Eighth Amendment claims fail because Eighth

  Amendment protections only apply to individuals convicted of a crime, and Plaintiffs were not

  convicted of a crime at any point relevant to the Complaint. (Defs.’ Mem. Supp. Mot. Summ. J.

  9). The Eighth Amendment to the U.S. Constitution provides: “Excessive bail shall not be

  required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const.

  amend. VIII. The Supreme Court has made clear that Eighth Amendment protections only apply

  to those convicted of a crime. See Ingraham v. Wright, 430 U.S. 651, 667 (1977); Krause v.

  Rhodes, 570 F.2d 563, 572 (6th Cir. 1977). As with the Fifth Amendment claims, Plaintiffs do not

  dispute that they have failed to state a claim under the Eighth Amendment because neither of them



                                                  15
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 16 of 17 PageID #: 205




  were convicted of a crime. (Pls.’ Resp. Defs.’ Mot. Summ. J. 19). Movants are entitled to

  summary judgment on any such claim.

         E.      Official Capacity Claims

         Movants finally argue that the official capacity claims against them are duplicative of the

  claims against their employer, Horse Cave Police Department, and should be dismissed. (Defs.’

  Mem. Supp. Mot. Summ. J. 15). Plaintiffs do not respond to this argument, ostensibly because

  Movants are correct. “[O]fficial-capacity suits generally represent only another way of pleading

  an action against an entity of which an officer is an agent . . . .” Monell v. Dep’t of Soc. Servs. of

  City of N.Y., 436 U.S. 658, 691 n.55 (1978). As such, the official capacity claims against Movants

  are really against their employers, Horse Cave Police Department and the City of Horse Cave, both

  which are also named defendants in this action. The claims against Movants in their official

  capacities are therefore duplicative of the claims against the police department and the city. These

  claims are therefore dismissed. See Owens v. Trulock, No. 118-CV-00167, 2020 WL 376658, at

  *2 (W.D. Ky. Jan. 23, 2020) (citations omitted); Thorpe ex rel. D.T. v. Breathitt Cty. Bd. of Educ.,

  932 F. Supp. 2d 799, 802 (E.D. Ky. 2013) (citing Doe v. Claiborne Cty. By & Through Claiborne

  Cty. Bd. of Educ., 103 F.3d 495, 509 (6th Cir. 1996)). In this Court’s discretion, the same fate

  befalls the official capacity claims against Movants based on state law. See Trulock, 2020 WL

  376658, at *3 (dismissing official capacity claims under state law as duplicative).

         Plaintiffs may still, of course, pursue the Section 1983 claims against the entities and

  against Movants in their individual capacities.

                                        V.      CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motion for

  Summary Judgment (DN 19) is GRANTED IN PART and DENIED IN PART. Plaintiff Renee



                                                    16
Case 1:19-cv-00004-GNS-HBB Document 25 Filed 04/30/20 Page 17 of 17 PageID #: 206




  Polston’s claims for violation of her right to free speech under the First Amendment, for malicious

  prosecution, and for abuse of process are DISMISSED. To the extent that Plaintiffs rely on

  violations of the Fifth Amendment’s Due Process Clause, the Fourteenth Amendment’s Due

  Process Clause, and the Eighth Amendment’s Cruel and Unusual Punishment Clause as bases for

  their Section 1983 claims, those claims are DISMISSED. All claims against Defendants Police

  Chief Sean Henry and Officer Chris Trulock in their official capacities are DISMISSED. All

  other claims remain.




                                                                     April 30, 2020


  cc:    counsel of record




                                                  17
